Citation Nr: 0528245	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-31 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for alopecia areata.  

3. Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinea pedis.  

4.  Entitlement to an effective date earlier than August 4, 
2003, for the grant of service connection for fracture of 
nose with residual septal deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for sinusitis and found that new and material 
evidence had not been submitted to reopen the claims for 
service connection for alopecia areata and tinea pedis.  

In August 2004, the veteran testified at a Travel Board 
hearing before the undersigned at the Montgomery, Alabama RO.  
A transcript of that hearing is of record and associated with 
the claims file.  

The issue of an effective date earlier than August 4, 2003, 
for the grant of service connection for fracture of nose with 
residual septal deviation is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained.  

2.  The veteran does not have sinusitis as a result of 
service or as a result of his service-connected nose 
fracture.  

3.  The Board most recently found that there was no new and 
material evidence to reopen the claim for entitlement to 
service connection for alopecia areata in January 2000.  

4.  Evidence submitted since the January 2000 Board decision 
did not directly relate to an unestablished fact necessary to 
substantiate the claim of service connection for alopecia 
areata.  

5.  Service connection for tinea pedis was denied by Board 
decision of January 2000.  

6.  Evidence received since January 2000 is new, relevant, 
and directly relates to an unestablished fact necessary to 
substantiate the claim of service connection for tinea pedis.  

7.  The veteran has tinea pedis attributable to his active 
duty service.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
military service, nor is it related to service-connected nose 
fracture.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.310 (2005).

2.  The decision of the Board in January 2000 not to reopen 
the claim for service connection for alopecia areata is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 
(2005).  

3.  The evidence submitted since the Board's January 2000 
decision not to reopen the claim for service connection for 
alopecia areata is not new and material and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§  3.156(a), 20.1105 (2005).  

4.  The January 2000 Board decision which denied service 
connection for tinea pedis is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.156 (2005). 

5. The evidence submitted since the Board's January 2000 
decision to deny service connection for tinea pedis is new 
and material and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§  
3.156(a), 20.1105 (2005).  

6.  Tinea pedis was incurred as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in April 2003, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claims.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claims (The 
RO's letter asked the veteran to "[s]end us any medical 
reports you have.").  On several occasions, the veteran 
submitted medical evidence directly to VA which pertained to 
his claims.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran what he needed to show for service 
connection and to reopen a claim.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claim.  It is noted that the 
veteran was also provided with the text of 38 C.F.R. § 3.159, 
from which the United States Court of Appeals for Veterans 
Claims (Court) took the fourth notification element, in the 
statement of the case.  
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the April 2003 letter was sent to the appellant 
prior to the issuance of the May 2003 rating decision.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was also provided an opportunity to testify at a 
hearing in support of his claim.  He did this before the 
undersigned at a Travel Board hearing in August 2004. 

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Service Connection

The veteran claims that he has sinusitis that he asserts is a 
result of his service-connected nose fracture.  He maintains 
that the sinusitis is not seasonal but that he suffers from 
the disorder every day.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id. at 448.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

A review of record reveals that the evidence does not warrant 
entitlement to service connection for sinusitis.  

Service medical records show that in January 1973, the 
veteran was seen for clogged sinuses.  The impression was 
cephalgia, mild.  In February 1973, he was seen on a return 
visit.  It was noted that he had fractured his nose three 
weeks earlier, and had reinjured the nose at a recent 
basketball game.  There was swelling of the nose, with 
deformity primarily on the left.  There was no apparent nasal 
septum deviation.  He was referred to the ears, nose and 
throat (ENT) specialist.  In March and May 1973, he was seen 
with sinus congestion, and upper respiratory infection (URI) 
was noted.  

After service, the veteran has been treated on numerous 
occasions for sinus congestion, recurrent sinusitis, classic 
sinusitis, and sinus allergic infection.  He has undergone CT 
scans which showed normal sinuses and also on another 
occasion, right frontal and ethmoidal sinusitis.  

He has been service connected for the fracture of his nose in 
service.  

In November 1997, the veteran underwent a VA examination.  It 
was noted that the veteran had been treated for sinusitis and 
headaches.  He indicated that he was treated three times a 
month for his sinuses.  His symptoms were described as much 
worse during pollen season.  Physical examination revealed 
his turbinates were swollen and enlarged and his septum was 
deviated to the right.  The right nostril was 50 percent 
obstructed and his left nostril was not obstructed at all.  
X-rays of the paranasal sinuses showed no evidence of 
intrasinus fluid or mucosal thickening.  X-rays of the facial 
bones were normal.  The diagnoses were status post fractured 
nose and rhinitis and sinusitis, probably allergic and 
unrelated to the nose fracture.  

The veteran underwent a VA examination in January 2004.  The 
veteran gave history of the trauma sustained to his nose 
while in service.  He related that the right side of his nose 
was harder to breathe through than his left side of his nose.  
He related that he had no difficulty with recurrent sinus 
infections.  The examiner indicated that he reviewed CT scans 
from 1991 and 2000 which showed deviation of the nasal septum 
more to the right than the left.  There was no evidence of 
sinusitis on the films.  Physical examination showed near 
total obstruction of the left nasal passage partly due to 
deviated nasal septum, but also due to some hypertrophy of 
the inferior turbinate.  The right side had some partial 
obstruction mostly secondary to deviation of the nasal 
septum.  There was about 50 percent obstruction shown.  There 
was no pus or polyps on either side.  The diagnosis was nasal 
airway obstruction which the examiner attributed to a broken 
nose in the past.  

The veteran testified at a Travel Board hearing in August 
2004 before the undersigned.  He related that he first 
noticed sinusitis after service after having fractured his 
nose.  He was treated in 1973 in service, but all of his 
treatment for his condition was for treatment of a cold.  His 
first real treatment, according to the veteran, was in 1984, 
after he began working for VA.  He related that his sinusitis 
was not a seasonal problem but an every day problem.  

After thoroughly reviewing the record, the medical evidence 
of record does not reveal that the veteran's presently 
diagnosed sinusitis is the result of service or the veteran's 
service-connected nose fracture.  The file is replete with 
treatment records for sinusitis after service.  However, none 
of those medical findings attributes the veteran's sinusitis 
to service or his service-connected nose fracture.  In fact, 
the only medical opinion of record, which occurred in 
connection with a 1997 VA examination, indicates that the 
veteran's sinusitis is probably allergic in nature and is not 
related to his nose fracture that occurred in service.  It is 
important to note that the veteran is service-connected for 
the nose fracture that occurred in service.  The January 2004 
VA examination attributes obstruction of the nasal passages 
to his broken nose and related no evidence of sinusitis on 
examination or CT scans.  The only evidence linking the 
veteran's sinusitis to service or to his service-connected 
nose fracture is the veteran's statement of such.  The 
veteran's contention regarding the cause of his disability is 
not probative, since as a layperson he is not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   Therefore, service connection for sinusitis is not 
warranted.  

III.  New and Material Evidence

a.  Alopecia areata


Under the applicable legal criteria, the January 2000 
decision of the Board finding no new and material evidence to 
reopen the claim for service connection for alopecia areata 
is final, and it cannot be modified unless evidence presented 
in support of the claim is both "new and material" and 
warrants a reopening and reviewing of the former disposition 
of the claim.  38 U.S.C.A. §§ 5108, 7104(b); Manio v. 
Derwinski, 1 Vet. App, 140, 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2004).  With respect to the criteria 
for reopening claims, it is noted that the Statement of the 
Case, dated in September 2003, set forth the old criteria for 
new and material evidence.  The amendment to 38 C.F.R. 
§ 3.156(a), which remains in effect today, was to be applied 
to any claims to reopen a finally decided claim, which were 
received by VA on or after August 29, 2001.  Since the claim 
to reopen was received in this case after that date (the 
veteran's claim to reopen was received in March 2003), the 
regulation as it is in effect today will be applied.  
Although the RO erred by providing the veteran with the old 
version of the regulation, any error in failing to provide 
the veteran with the new regulatory criteria is harmless as 
the content is not substantially different.   

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Bernard  v. Brown, 4 Vet. App. 384, 391 (1993).  
In addition to the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, the Board must 
inform the veteran that it had independently determined that 
his claim is reopened, no matter what the RO has determined.  
Wakeford v. Brown, 8 Vet. App. 237 (1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the issue of new and material 
evidence was addressed was via Board decision in 
January 2000.  Evidence presented at that time was testimony 
of the veteran indicating that his hair loss was the result 
of a nerve problem he had in the military.  He also stated 
that he received no treatment for the condition.  

The January 2000 Board decision is final and cannot be 
modified unless evidence submitted in support of the 
veteran's claim is "new and material" pursuant to 
38 U.S.C.A. § 5108 (West 2002).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Thus, the question now before the Board is whether new and 
material evidence has been added to the record subsequent to 
the January 2000 denial, warranting a reopening of the 
veteran's claim.  

The evidence submitted in support of reopening the claim for 
service connection for alopecia areata is the veteran's 
testimony at Travel Board hearing in August 2004.  The 
veteran testified that alopecia started while in service in 
1972; he received hormone treatment at that time; the 
condition eventually got better but continued in that area; 
that he keeps his hair cut short because of the hair loss in 
that area; and that he has not received treatment for the 
condition since that time.  The veteran's testimony, the only 
evidence presented to reopen the claim for alopecia areata, 
is not new and material.  This evidence has been presented 
before, specifically, in hearing testimony to reopen this 
claim in January 2000.  It is again, not material, as it is 
cumulative of previously presented evidence.  His testimony 
does not relate to an unestablished fact necessary to 
substantiate the claim.  Therefore, the petition to reopen 
the claim for service connection for alopecia areata is 
denied.  

a.  Tinea pedis

In the January 2000 Board decision, service connection was 
denied for tinea pedis.  That decision is final.  New and 
material evidence must be presented to reopen the claim.  As 
previously indicated, "new" evidence must not be previously 
submitted and "material" evidence must relate  to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  

Evidence submitted since the January 2000 denial includes VA 
Travel Board hearing testimony and VA medical records of 
ongoing treatment for tinea pedis.  The hearing testimony, 
although new, is not material to reopening the claim for 
service connection for tinea pedis.  That testimony, which 
relates the veteran's statements that his tinea pedis started 
in service, that he has had surgery and ongoing treatment for 
the condition, and that he continues to suffer constantly 
from the condition is cumulative of evidence previously of 
record.  Therefore, it is not sufficient to reopen the claim.  

VA medical records were also submitted in an effort to reopen 
the claim for service connection for tinea pedis.  Some of 
that evidence, which showed ongoing treatment for the foot 
condition, is new because it is evidence that had not been 
presented before, but is not material, because it did not 
present an unestablished fact necessary for service 
connection.  However, an October 2003, VA outpatient 
treatment visit is both new and material.  This treatment 
record was not previously of record.  It also discusses that 
the veteran's tinea pedis is the same condition that the 
veteran had on active duty.  This evidence is material as it 
presents an unestablished fact, which is a link in 
conditions, which is necessary for service connection.  
Therefore, the aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.  

Turning to the merits of the case, since the claim is 
reopened, all of the evidence is now before the Board for 
review.  It is important to note that the veteran was treated 
for tinea pedis in service.  Although it was not noted on 
examination at separation, since that time, the veteran 
continues to have ongoing treatment, to include surgery, for 
tinea pedis of his feet.  Of most import, is the examiner's 
statement in October 2003.  This statement, indicates, in 
pertinent part, that her review of the veteran's service 
medical records showed treatment in 1972, and additional 
treatment in 1974, for the foot condition which was not 
responding to treatment.  It was her opinion, after reviewing 
the medical records, and from her observation of the 
veteran's present foot condition, that the veteran has the 
same foot condition as he had on active duty.  The evidence 
of the veteran's ongoing treatment for tinea pedis, coupled 
with the VA examiner's opinion, presents sufficient evidence 
to find favorably in this regard.  Therefore, service 
connection for tinea pedis is warranted.  


CONTINUED ON THE NEXT PAGE


ORDER

Service connection for sinusitis is denied.  

New and material evidence not having been submitted, the 
claim for service connection for alopecia areata has not been 
reopened, and the appeal is therefore, denied.

New and material evidence to reopen the veteran's claim for 
tinea pedis has been submitted, such that the claim is 
reopened, and service connection for bilateral tinea pedis is 
granted.

REMAND

Upon review of the claims file, the Board finds that 
additional procedural and evidentiary development is 
warranted.

The record reveals that although the veteran has expressed 
disagreement or dissatisfaction with a March 2004 RO rating 
decision, the RO has not produced a statement of the case on 
the issue of an effective date earlier than August 4, 2003, 
for the grant of service connection for fracture of the nose 
with residual septal deviation, as required by 38 C.F.R. § 
19.26 (2004).  In April 2004, the RO received a statement 
from the veteran in which he asked for retroactive pay from 
1988 for service connection of the fractured nose. While the 
Board may not exercise jurisdiction on a claim in the absence 
of a properly perfected appeal, the issue of entitlement to 
an earlier effective date for the grant of service connection 
for fracture of the nose with residual septal deviation must 
be remanded for the issuance of a statement of the case.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  Although the Board 
has in the past referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has held that the proper course of 
action is to remand the matter to the RO.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

In regard to the veteran's 
dissatisfaction with the effective date 
assigned to the grant of service 
connection for fracture of nose with 
residual septal deviation, the veteran 
should be issued a statement of the case.  
If, and only if, the veteran files a 
substantive appeal in a timely manner to 
these issues, should that issue be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	SUSAN S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


 Department of Veterans Affairs


